Exhibit 10.3

2010 TIME-BASED

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE BOSTON PRIVATE FINANCIAL HOLDINGS, INC.

2010 INDUCEMENT STOCK PLAN

 

Name of Grantee:

  

Clayton G. Deutsch

  

No. of Shares:

  

76,589

  

Grant Date:

  

July 31, 2010

  

Pursuant to the Boston Private Financial Holdings, Inc. 2010 Inducement Stock
Plan (the “Plan”) as amended through the date hereof, Boston Private Financial
Holdings, Inc. (the “Company”) hereby grants a Restricted Stock Award (an
“Award”) to the Grantee named above. Upon acceptance of this Award, the Grantee
shall receive the number of shares of Common Stock, par value $1.00 per share
(the “Stock”) of the Company specified above, subject to the restrictions and
conditions set forth herein and in the Plan. The Company acknowledges the
receipt from the Grantee of consideration with respect to the par value of the
Stock in the form of future services to be rendered to the Company by the
Grantee. This Award is intended to be an award of Stock described in Rule
5635(c)(4) of the Marketplace Rules of the NASDAQ Stock Market, Inc. and is
being made to the Grantee as an inducement material to the Grantee’s entering
into employment with the Company.

1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he shall have accepted this Award by signing and delivering to the
Company a copy of this Award Agreement. Upon acceptance of this Award by the
Grantee, the shares of Restricted Stock so accepted shall be issued
electronically and allocated to the Grantee’s Stock Plan Administration System
account and the Grantee’s name shall be entered as the stockholder of record on
the books of the Company. Thereupon, the Grantee shall have all the rights of a
stockholder with respect to such shares, including voting and dividend rights,
subject, however, to the restrictions and conditions specified in Paragraph 2
below. The shares of Restricted Stock so accepted shall be held in this account
as granted by the Company through the vesting dates noted in Paragraph 3, below.

2. Restrictions and Conditions.

(a) Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

(c) Except as otherwise provided in the Employment Agreement dated as of June 7,
2010, by and between the Company and the Grantee (the “Employment Agreement”),
if



--------------------------------------------------------------------------------

the Grantee’s employment with the Company and its Subsidiaries is voluntarily or
involuntarily terminated for any reason prior to vesting of shares of Restricted
Stock granted herein, all shares of Restricted Stock shall immediately and
automatically be forfeited and returned to the Company. The Administrator’s
determination of the reason for termination of the Grantee’s employment shall be
conclusive and binding on the Grantee and his representatives or legatees.

3. Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2
of this Agreement shall lapse on the Vesting Dates specified in the following
schedule to the extent the Grantee remains an employee of the Company or a
Subsidiary on such Vesting Dates. The restrictions and conditions in Paragraph 2
shall lapse only with respect to the number of shares of Restricted Stock
specified as vested on such Vesting Date.

 

Number of
Shares Vested

  

Vesting Date

20% of Shares

   July 31, 2011

20% of Shares

   July 31, 2012

20% of Shares

   July 31, 2013

20% of Shares

   July 31, 2014

20% of Shares

   July 31, 2015

Subsequent to such Vesting Dates, the shares of Stock on which all restrictions
and conditions have lapsed shall no longer be deemed Restricted Stock. The
Administrator may at any time accelerate the vesting schedule specified in this
Paragraph 3. Notwithstanding the provisions of Sections 3(c) or 16 of the Plan,
upon the occurrence of a Sale Event or a Change of Control (each as defined in
the Plan), this Award shall not automatically vest.

4. Dividends. Dividends on Shares of Restricted Stock shall be paid currently to
the Grantee.

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

7. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. Except in the case where an election is made
pursuant to Paragraph 8 below, the Grantee may elect to have the required
minimum tax withholding obligation satisfied, in whole or in part, by
authorizing the Company to withhold from shares of Stock to be issued or
released by the transfer agent a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.

 

2



--------------------------------------------------------------------------------

8. Election Under Section 83(b). The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the acceptance of this Award as
provided in Paragraph 1 hereof, file with the Internal Revenue Service and the
Company an election under Section 83(b) of the Internal Revenue Code. In the
event the Grantee makes such an election, he agrees to provide a copy of the
election to the Company. The Grantee acknowledges that he is responsible for
obtaining the advice of his tax advisors with regard to the Section 83(b)
election and that he is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with regard to
such election.

9. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

10. Clawback. If the Company terminates the Grantee’s employment due to the
Grantee’s gross negligence or willful misconduct (whether or not such actions
also constitute Cause as defined in the Employment Agreement) which conduct,
directly or indirectly results in the Company preparing an accounting
restatement, this entire Award, whether or not vested, shall be subject to
recovery and “clawback.”

11. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

BOSTON PRIVATE FINANCIAL HOLDINGS, INC.

By:

 

/s/ Martha T. Higgins

Title:

 

Executive Vice President

 

3



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:

 

August 2, 2010

    

/s/ Clayton G. Deutsch

       Grantee’s Signature        Grantee’s name: Clayton G. Deutsch       
Grantee’s address:       

 

      

 

      

 

 

4